Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 3, 2021

                                      No. 04-20-00267-CV

                                      Joe Jesse PONCE III,
                                            Appellant

                                                v.

                       COMMISSION FOR LAWYER DISCIPLINE,
                                    Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-04768
                               Mary C. Brown, Judge Presiding


                                         ORDER
        On May 11, 2021, we granted Appellant’s unopposed sixth motion for a thirty-day
extension of time to file the brief, and we ordered Appellant to file his brief by June 14, 2021.
Before the due date, Appellant filed an unopposed seventh motion for an extension of time to file
the brief until July 14, 2021.
        Appellant’s notice of appeal was filed in this court on May 20, 2020. Appellant has had
more than one year to secure appellate counsel and file his brief. Because of COVID-19 and
Appellant’s unusual circumstances, this court has granted six previous extensions of time to file
the brief. However, no further extensions of time to file Appellant’s brief will be granted.
       We ORDER Appellant to file his brief not later than July 14, 2021.
       We warn Appellant that if he fails to file his brief as ordered, this court may dismiss this
appeal without further notice. See TEX. R. APP. P. 42.3(b), (c).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court